Citation Nr: 1010087	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for hypertension 
with an evaluation of 0 percent effective May 1, 2006.

In November 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings ranging from 56 to 100, and 
systolic blood pressure readings ranging from 112 to 186, and 
requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but not 
higher, for hypertension have been more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an October 2005 notice, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, a May 2006 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
May 2006 letter further advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  The case was last readjudicated in February 
2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for hypertension.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2009).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a VA examination report, and the 
transcript of hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing a VA 
examination, testifying during a hearing before the 
undersigned Veterans Law Judge, and submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this Code, a 60 percent 
evaluation may be assigned for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation may be assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation may be 
assigned when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
10 percent evaluation is assignable when diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; as the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Turning to the evidence, the service treatment records 
indicate that in March 1999, the Veteran underwent a 5 day 
blood pressure check, after the dental clinic had noted that 
he had high blood pressure readings two weeks prior to that 
time.  On day 1 of the 5 day blood pressure check, the 
Veteran's blood pressure readings were 186/84 in the right 
arm and 121/74 in the left arm.  On day 2, the blood pressure 
readings were 152/100 in the right arm and 140/90 in the left 
arm.  On day 3, the blood pressure readings were 140/90 in 
the right arm and 160/90 in the left arm.  On day 4, the 
blood pressure readings were 154/96 in the right arm and 
136/93 in the left arm.  On day 5, the blood pressure 
readings were 138/98 in the right arm and 120/98 in the left 
arm.  The assessment was stage I hypertension and the Veteran 
was placed on medication.  

Subsequent service treatment reports show that the Veteran 
was prescribed medication for hypertension for the duration 
of active service.  A July 2002 treatment note reveals that 
it was noted that the Veteran's hypertension was not under 
optimal control, and his manual blood pressure readings 
during that evaluation were 138/88.  During the September 
2005 retirement examination, the Veteran's blood pressure 
readings were 112/56 and he was noted to have hypertension 
that was controlled.  

The Veteran was afforded a VA examination in October 2005.  
He reported that his hypertension had existed for three 
years.  The symptoms at that time were occasional headaches, 
blurry vision and shaky hands.  He was receiving medication 
for hypertension and it was reported that the response had 
been good.  There had been no side effects.  There was no 
functional impairment resulting from the hypertension and it 
did not cause any lost time from work.  Upon physical 
examination, the three blood pressure readings recorded were 
116/83, 112/78, 
and 112/78.  The diagnoses included hypertension.  

The Veteran testified during a November 2009 hearing before 
the undersigned Veterans Law Judge.  He said that he had been 
placed on medication immediately when it was first determined 
that he had high blood pressure during active service.  He 
explained that he was already doing physical training five 
days per week at that time.  He said that he is prescribed 
one medication for his hypertension, and that he had recently 
been evaluated at VA and was told by his physician that the 
dosage of his medication was being increased.  He testified 
that his blood pressure has been at an acceptable range while 
on medication.  The Veteran asserted that he feels that he is 
entitled to a compensable rating for hypertension because 
hypertension cannot be cured, he has been on different 
prescriptions, and he has been told by doctors that there is 
a possibility that it could eventually cause failure in his 
liver or kidneys.

Upon review of the record, the Board finds that the evidence 
supports a conclusion that the Veteran's symptomatology more 
nearly approximates an initial rating of 10 percent since the 
award of service connection.  See 38 C.F.R. § 4.7.  While the 
evidence does not reflect predominant diastolic pressures of 
100 or greater, during the March 1999 5-day blood pressure 
check, diastolic readings of 98 and 100 were noted.  In 
addition, there were systolic pressure readings of 160 and 
186 during that time as well.  The Veteran was placed on 
blood pressure medication at that time and has been on such 
since then.  After resolving all doubt in the Veteran's 
favor, 
the Board finds such evidence establishes that the Veteran's 
hypertension symptomatology more nearly approximates the 10 
percent rating criteria.  Thus, the assignment of a 10 
percent rating for hypertension is warranted since the award 
of service connection on May 1, 2006.

However, the preponderance of the medical evidence of record 
does not support an evaluation in excess of 10 percent.  The 
findings noted above clearly do not reflect diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  As such, the 10 percent 
evaluation being assigned adequately addresses the level of 
impairment resulting from the Veteran's service-connected 
hypertension. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his hypertension and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 
  

ORDER

Entitlement to an initial evaluation of 10 percent for 
hypertension is granted from May 1, 2006, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


